Citation Nr: 1429524	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension due to radiation and/or chemical exposure, excluding Agent Orange, to include as secondary to type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cataracts due to in-service radiation and/or chemical exposure, excluding Agent Orange, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure, excluding Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1969.

The current appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the Regional Office (RO) of Columbia, South Carolina. 

The Veteran was afforded a hearing at the RO in February 2009.  The transcript is of record.

By Board decision in December 2011, service connection for bilateral hand and bilateral foot arthritis was denied.  The claim of entitlement to service connection for type II diabetes mellitus was reopened and remanded for development and merits consideration.  Consideration of the remaining issues was deferred pending development of the diabetes claim.

The case was remanded once again by Board decision in May 2013.  It has been returned to the Board for further review.



FINDINGS OF FACT

1.  Service connection for hypertension was denied by an RO rating decision in February 2004; the Veteran did not perfect an appeal within one year of notification of the decision.

2.  The evidence added to the record since the final determination is not relevant and probative of the issue of entitlement to service connection for hypertension.

3.  Service connection for cataracts was denied by an RO rating decision in December 2004; the Veteran did not perfect an appeal within one year of notification of the decision. 

4.  The evidence added to the record since the final determination is not relevant and probative of the issue of entitlement to service connection for cataracts.

5.  Diabetes mellitus, type II, was not shown in service or for many years thereafter; there is competent evidence of record that type II diabetes is not related to radiation exposure or to chemical agents to which the Veteran was exposed during service.  


CONCLUSIONS OF LAW

1.  The December 2004 rating determination that denied service connection for cataracts is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for cataracts has not been received since the final determination and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  (2013). 

3.  The February 2004 rating determination that denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of service connection for hypertension has not been received since the final determination and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  Diabetes mellitus, type II, was not incurred in or aggravated by service or any exposure therein, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to service connection for cataracts and hypertension, to include as due to in-service chemical exposure, and/or as secondary to type II diabetes mellitus.  He maintains that he developed type II diabetes in service as the result of in-service exposure to cleaning chemicals that are currently outlawed, as well as other hazardous agents that included acetone, benzene, carbon tetrachloride, uranium 235, methyl mercury, ammonia and DDL2F2.  It is contended that service connection for cataracts, hypertension and type II diabetes is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2006 and thereafter of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include securing private records, VA clinical data, and obtaining VA compensation examinations, as applicable.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of whether new and material evidence has been received to reopen the claims of entitlement to cataracts and hypertension, and entitlement to service connection for diabetes mellitus, type II, are ready to be considered on the merits.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Certain chronic diseases, to include type II diabetes, may be presumed to have been incurred in service if manifested to a degree of 10 percent disabling or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

1. New and material evidence to reopen the claims of entitlement to service connection for cataracts and hypertension.

Factual Background and Legal Analysis

Service connection for hypertension and cataracts was originally denied in February 2004 and December 2004 rating decisions, respectively.  The Veteran was notified and did not perfect an appeal as to either claim.  These decisions are final. 38 U.S.C.A § 7105.  He attempted to reopen the claims with a statement in April 2006.  The Board must therefore review all of the evidence received since the last final disallowance to determine whether the appellant's claims of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence that was of record prior to the RO's 2004 rating decisions included service treatment record showing that at service entrance, the Veteran had defective vision.  The eyes were otherwise evaluated as normal.  Blood pressure was 130/70.  On service discharge examination in September 1969, the Veteran had a blood pressure reading of 115/80.  It was noted that he had defective vision of 20/30 correctible to 20/20 with lenses.  No pathological complaints or findings pertaining to the eyes or blood pressure were recorded during the interim.

Post service, clinical records dated between February and March 2000 reflect that the Veteran was seen for complaints unrelated to this appeal with a blood pressure of 160/98.  The eyes were examined but no findings pertaining to cataracts were noted.  Diagnoses following examination included hypertension.  VA outpatient records dating from 2003 show that the appellant was being treated for type II diabetes mellitus.  A private physician at a Costco Vision Center diagnosed mild cataracts in February 2004.

As indicated previously, service connection for hypertension and cataracts was denied in February and December 2004 rating decisions.  The Veteran attempted to reopen the claims of entitlement to service connection for such in a statement received in April 2006.  Evidence added to the record following the 2004 denials of the claims to reopen included extensive VA clinical records reflecting that he has been followed for cataracts for which he has had surgery, and continues to be treated for hypertension.  The appellant presented testimony on personal hearing in February 2009.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are not applicable to the instant matter.  At the time of the February and December 2004 decisions, neither hypertension nor cataracts was shown for many years after discharge from service.  There was no competent evidence attributing either claimed disability to service or to any type of exposure therein, including chemical or radiation exposure.  While evidence received since the prior rating determinations is new in the sense that it was not previously of record, it does not support the claims in a manner not previously demonstrated.  Such evidence is thus not new and material to serve as a basis to reopen and reconsider the claims of entitlement of service connection for cataracts and hypertension under 38 C.F.R. § 3.156.  As such, the claims are not reopened.


2.  Service connection for type II diabetes

Factual Background

The Veteran' service treatment records reflect that on examination in September 1969 for discharge from active duty, laboratory studies were negative for albumin and sugar.  The endocrine system was evaluated as normal.  

Post service, private clinical records from General Internal Medicine dated between February and March 2000 reflect that the appellant was seen for complaints unrelated to this appeal where it was noted that blood analysis showed that he was borderline diabetic with a fasting glucose of 124.  A November 2006 statement was received from the Veteran's private clinician, S. Brennan, PA-C, relating that the Veteran was given a diagnosis of diabetes mellitus in 1998 and that this condition could as likely as not been caused or aggravated by in-service  

The Veteran was afforded a VA examination in January 2012.  The examiner indicated that the claims folder was reviewed.  Following examination, it was found that diabetes mellitus, type II, was less likely than not incurred in service.  In support of this conclusion, the examiner related that he was is unable to find supporting evidence in the medical journals/research to support a finding that radiation exposure could cause diabetes relative to the Veteran's service.

The Veteran was afforded another VA examination pertaining to type II diabetes by a VA physician in June 2013.  The examiner stated that the claims folder was reviewed.  Following examination, the examiner found that type II diabetes was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  She provided comprehensive history and rationale in support of the claim.  The examiner referred to the Veteran's history of being stationed aboard a submarine and his position as a machinery mate and proximity to the nuclear reactor replacing parts and valves.  His self-reported history of coming into contact with various cleaning solutions such as benzene, diesel fuel, Freon 12 refrigerant, acetone, and carbon tetrachloride was also referenced.  The examiner stated that research was performed to determine if diabetes could be caused by either ionizing radiation or hazardous chemicals.  It was found that type II diabetes was not on the list of presumptive diseases relating to exposure to ionizing radiation.  She stated that the ATSDR-Agency for Toxic Substances and Disease Registry provided information on health effects of toxic substances including cleaning agents with which the Veteran came into contact on the submarine.  The examiner listed a number of chemical agents and possible symptoms related thereto.  She stated that none of these were reported to cause diabetes.  The examiner concluded by stating that "after reviewing the Veteran's history that included ionizing radiation and cleaning agents in the 1960s, and researching long-term health effects of both ionizing radiation and toxic cleaning agents which have been found NOT to cause diabetes mellitus, it is my medical opinion that the Veteran's diabetes which was diagnosed in the 1990s is NOT caused by either the ionizing radiation or hazardous chemicals." 

Legal Analysis

The Veteran's service treatment records do not reflect complaints, treatment, symptoms, findings, or a diagnosis pertaining to high blood sugar or diabetes mellitus in service.  The record does not indicate borderline diabetes until 2000 with a diagnosis of such shown thereafter.  This is more than three decades after discharge from active duty.  As such, the Board concludes that service connection is not warranted for diabetes as directly related to service, nor was diabetes demonstrated to a degree of 10 percent within one year of discharge from active wartime duty. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  The Board observes that although a private physician's assistant, S. Brennan, stated in 2006 the diabetes could be related to service, in view of the lack of any findings in service, and the absence of any reasons given for this conclusion, his opinion is not probative. 

The Board observes, moreover, that the Veteran does not primarily contend that type II diabetes is of service onset.  Rather, he asserts that this disease is related to various type of chemical exposure during service or ionizing radiation that he was exposed to in a nuclear submarine environment in service.  The record reflects, however, that when most recently examined by VA in June 2013, the VA clinical professional reviewed the record and relevant clinical authority and provided detailed and cogent rationale in finding that type II diabetes was less likely than not related to any chemical or radiation exposure during active duty.  

The Board has carefully considered the appellant's lay statements and history attributing diabetes to chemical and/or radiation exposure during active service.  However, he does not have the requisite medical training to provide a competent or probative opinion as whether there is a relationship between in-service chemical and radiation exposure and type II diabetes many years later. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board thus attaches greater probative weight to the opinion of the VA physician in June 2013 and less to physician assistant Brennan or to the Veteran.  There is no other opinion of record that ascribes type II diabetes to chemical or radiation exposure during active duty.  As such, service connection for diabetes, type II, is denied. 

Additionally, to the extent that the Veteran asserts that hypertension and cataracts are secondary to or are proximately due to type II diabetes, the Board points out that service connection for type II diabetes has been denied.  Therefore, it is unnecessary to discuss whether hypertension and cataracts are related thereto. See 38 C.F.R. § 3.310 (2013). 

Under the circumstances, the preponderance of the evidence is against the claims of and there is no doubt to be resolved.  Service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim of entitlement to service connection for hypertension, to include as due to chemical exposure, is denied.

The application to reopen the claim of entitlement to service connection for cataracts, to include as due to chemical exposure, is denied.

Service connection for diabetes mellitus, type II, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


